DETAILED ACTION 
The present application, filed on 2/26/2020, is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 9, 15 are amended
b.  Claims 3-4, 11-12, 17-18 are cancelled

Overall, Claims 1-2, 5-10, 13-16, 19-20 are pending and have been considered below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-10, 13-16, 19-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 9, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine real-time market activity; initiate an offer based on the real-time market activity. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an sales activities or behaviors process, i.e. a process aimed at providing offers based on certain criteria, like location, merchant category or market activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving transaction data associated with merchants; determine a subset of merchants; generating a merchant-transaction index; calculating a first sum of all transactions; calculating a second sum of all transactions; calculating a total sum; dividing the second sum by the total sum; terminating the offer based on comparing the real time market activity of a first merchant with another merchant. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the merchant; the plurality of merchants; the offer. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. server; computer-readable medium; a processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receiving transaction data associated with merchants; determine a subset of merchants; generating a merchant-transaction index; calculating a first sum of all transactions; calculating a second sum of all transactions; calculating a total sum; dividing the second sum by the total sum; terminating the offer based on comparing the real time market activity of a first merchant with another merchant. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the merchant; the plurality of merchants; the offer. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. 

(C) Finally, the recited computing elements of the independent claims are: server; computer-readable medium; a processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 10, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating geographical coordinates; generating a merchant index; identifying geographical coordinates for the first merchant; determining a related merchant. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which is repeated in Claims 13, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining that the ratio of the real-time market activity satisfies a threshold. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a threshold amount based on historic data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine a threshold amount based on a time or date. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because it is mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 8 (which is repeated in Claims 14, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: communicating an advertisement. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig4 and [0084]-[0087], including among others: processor; memory; storage component; input component; output component; communication interface. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-2, 5-10, 13-16, 19-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-10, 14-16, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kara et al (US 2015/0169726), in view of Dixon (US 2015/0058140), in further view of Sundaresan (US 2016/0125519).  
Regarding Claims 1, 9, 15 – Kara discloses: A computer-implemented method for providing offers based on real-time data, comprising: 
	receiving, with at least one processor, transaction data associated with a plurality of transactions conducted by a plurality of merchants, each merchant of the plurality of merchants associated with a physical location and at least one merchant category, the plurality of merchants comprising a first merchant associated with at least one first merchant category; {see at least [0043] transaction amount provisioning entity; [0037] provisioning entity reads on merchant}    
	determining, with at least one processor, a subset of merchants of the plurality of merchants that are: (i) associated with physical locations within a threshold distance of a physical location associated with the first merchant {see at least [0107] revenue information of provisioning entity (reads on merchant) in the San Francisco Bay area (reads on threshold distance) and (ii) associated with the at least one first merchant category; {see at least [0121] group of provisioning entities associated with provisioning entity (reads on merchant category)}  
	determining, with at least one processor, real-time market activity data associated with the first merchant and each merchant of the subset of merchants; and {see at least fig6, rc640, [0098]; [0118] updating in real time (implicitly reads on processing real-time data); [0168]-[0169] computing using real-time conditions (implicitly reads on processing real-time data). Examiner note – Figs17-26, [0178] illustrate user interfaces where the actual revenue (reads on real-time revenue) is compared to the goal revenue (this disclosure demonstrates that parts of Kara are geared toward monitoring the real-time market activity)}  
	… based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant. {see at least [0121] performance of restaurant against other restaurants in the same airport}  
wherein comparing the real-time market activity data comprises: 
	generating, with at least one processor, a merchant-transaction index comprising at least one data structure comprising at least one transaction associated with a merchant identifier, a time stamp, and a transaction amount; {see at least [0038] performance of location (reads on transaction associated with merchant identifier); fig4, rc480, [0073], [0080] time stamp  ; fig4, rc470, [0073], [0080] transaction amount}  
	calculating, with at least one processor, a first sum of all transactions within a threshold time period for each merchant of the plurality of merchants that match the merchant category and are within the threshold distance; {see at least [0038] current month’s sales with previous month’s sales (reads on transaction within time period); [0121] performance of restaurant against restaurants in the same airport (reads on threshold distance); [0122]-[0123] comparing against similar stores over period of time; fig11, [0130]-[0131]}  
	calculating, with at least one processor, a second sum of all transactions for the first merchant within the threshold time period; {see at least [0038] current month’s sales with previous month’s sales (reads on transaction within time period); [0121] performance of restaurant against restaurants in the same airport (reads on threshold distance); [0122]-[0123] comparing against similar stores over period of time; fig11, [0130]-[0131]} 
calculating, with at least one processor, a total sum by adding the first sum to the second sum; and dividing, with at least one processor, the second sum by the total sum. {see at least [0120] information representing a market share (market share reads on the percentage of a value form a total value, in this instant situation dividing a sum by a total sum to obtain a percentage implicitly reads on (a) calculating a total sum and (b) a sum by the total sum) associated with other provisioning entities}   
… based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant; and {see at least xxxx}

Kara does not disclose, however, Dixon discloses:  
	determining, with at least one processor, to initiate at least one offer … {see at least [0041]-[0042] opening an offer based on a request (reads on initiating an offer based on a condition)}  
initiate the at least one offer in response to determining to initiate the at least one offer, {see at least [0041]-[0042] opening an offer based on a request (reads on initiating an offer based on a condition)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara to include the elements of Dixon.  One would have been motivated to do so, in order to better control the providing of offers (i.e. controlling both the beginning and the end of the offering).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kara evidently discloses determining merchants and market activity.  Dixon is merely relied upon to illustrate the functionality of providing an offer in the same or similar context.  As best understood by Examiner, since both determining merchants and market activity, as well as providing an offer are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kara, as well as Dixon would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kara / Dixon. 

Kara, Dixon does not disclose, however, Sundaresan discloses: 
wherein the at least one offer is continuously or continually ongoing until being terminated, and {see at least [0092]-[0093] … determining that a maximum acceptance value has been met … (Examiner interprets that before the acceptance value has been met, the offer is ongoing)}   
after initiating the at least one offer, determining, with at least one processor, to terminate the at least one offer … {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to the determination that the maximum acceptance value has been met} 
terminating the at least one offer in response to determining to terminate the at least one offer. {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to the determination that the maximum acceptance value has been met (once the maximum acceptance value has been met, the decision to terminate is made and the termination message is sent out)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon to include the elements of Sundaresan.  One would have been motivated to do so, in order to better control the offering and the budget tight to making offers.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kara, Dixon evidently discloses determining merchants, market activity and providing an offer.  Sundaresan is merely relied upon to illustrate the functionality of terminating an offer based on certain conditions in the same or similar context.  As best understood by Examiner, since both determining merchants, market activity and providing an offer, as well as terminating an offer based on certain conditions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kara, Dixon, as well as Sundaresan would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kara, Dixon / Sundaresan.

Regarding Claims 2, 10, 16 – Kara, Dixon, Sunderasan discloses the limitations of Claims 1, 9, 15. Kara further discloses:  wherein determining the subset of merchants comprises: 
	generating, with at least one processor, geographical coordinates for each merchant of the plurality of merchants based on a geohash algorithm; {see at least fig7, rc760, [0103] geographic coordinates, geohash bucket (region); fig8, rc860, [0107] geohash region}    
	generating, with at least one processor, a merchant index comprising the geographical coordinates for each merchant; {see at least fig7, rc760, [0103] geographic coordinates, geohash bucket (region); fig8, rc860, [0107] geohash region}  
	identifying, with at least one processor, geographical coordinates for the first merchant; and {see at least fig14, [0150], [0162]; fig15, [0158]-[0159], [0170] estimate a location of provisioning entity (reads on merchant); fig7, rc760, [0103] geographic coordinates}  
	determining, with at least one processor, at least one related merchant of the merchant index based on the geographical coordinates for the first merchant, the geographical coordinates of the at least one related merchant, and the threshold distance. {see at least [0121] restaurants in the same airport (reads on merchants, related, threshold distance)}  

Regarding Claims 8, 14, 20 – Kara, Dixon, Sunderasan discloses the limitations of Claims 1, 9, 15. Dixon further discloses:  wherein initiating the at least one offer comprises 
	communicating an advertisement to at least one computing device within a predetermined distance from the first merchant. {see at least [0007] present the advertisement data across the screen, animation; [0008] offer being advertised}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon to include additional elements of Dixon.  One would have been motivated to do so, in order to stimulate sales.  In the instant case, Kara, Dixon evidently discloses determining merchants, market activity and providing an offer.  Dixon is merely relied upon to illustrate the additional functionality of proving an advertisement in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 5-7, 13, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kara et al (US 2015/0169726), in view of Dixon (US 2015/0058140), in further view of Sundaresan (US 2016/0125519), in further view of Becus et al (US 2019/0385191).  
Regarding Claims 5, 13, 19 – Kara, Dixon, Sunderasan discloses the limitations of Claims 1, 9, 15. Kara, Dixon, Sunderasan does not disclose, however, Becus discloses:  wherein determining to initiate at least one offer further comprises 
	determining that a ratio of the real-time market activity data associated with the first merchant to the real-time market activity data associated with at least one other merchant satisfies a threshold amount. {see at least fig8, [0050]-[0054] market share threshold}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon, Sunderasan to include the elements of Becus.  One would have been motivated to do so, in order to identify the merchant with the highest activity share.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Kara, Dixon, Sunderasan evidently discloses determining merchants, market activity and providing an offer.  Becus is merely relied upon to illustrate the functionality of a market activity share per merchant in the same or similar context.  As best understood by Examiner, since both determining merchants, market activity and providing an offer, as well as a market activity share per merchant are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Kara, Dixon, Sunderasan, as well as Becus would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Kara, Dixon, Sunderasan / Becus. 

Regarding Claims 6 – Kara, Dixon, Sunderasan, Becus discloses the limitations of Claim 5. Becus further discloses:  
	determining the threshold amount based on historical transaction data and at least one machine learning algorithm. {see at least [0022]-[0023] machine learning}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon, Sunderasan, Becus to include additional elements of Becus.  One would have been motivated to do so, in order to utilize an efficient tool.  In the instant case, Kara, Dixon, Sunderasan, Becus evidently discloses determining merchants, market activity and providing an offer.  Becus is merely relied upon to illustrate the additional functionality of using a machine learning algorithm in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 7 – Kara, Dixon, Sunderasan, Becus discloses the limitations of Claim 5. Becus further discloses:  
	determining the threshold amount based on a time or date. {see at least fig8, [0050]-[0054] market share threshold, six month period}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kara, Dixon, Sunderasan, Becus to include additional elements of Becus.  One would have been motivated to do so, in order to limit the work period.  In the instant case, Kara, Dixon, Sunderasan, Becus evidently discloses determining merchants, market activity and providing an offer.  Becus is merely relied upon to illustrate the additional functionality of utilizing time or date in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20200100165 A1	2020-03-26	183	Hosier, JR.; Gerald Douglas	Online Systems and Methods for Advancing Information Organization Sharing and Collective Action
US 20120197726 A1	2012-08-02	16	Aggarwal; Mukesh et al.	METHOD AND SYSTEM FOR SUGGESTING SERVICES TO A USER
US 20150088607 A1	2015-03-26	39	Georgoff; Michael Thomas et al.	Tracking Offers Across Multiple Channels
EP 2690592 A1	2014-01-29	14	YERLI CEVAT	Online purchase of items based on live offers
WO 2015200578 A1	2015-12-30	95	COPELAND CHRISTOPHER KENT	APPARATUS AND METHOD FOR MOBILE-DISPATCHER FOR OFFER REDEMPTION WORK FLOWS



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The amendments submitted herewith further reflect these technical benefits of the claimed invention.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to a campaign test system. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to providing real-time offers (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art offer providing engines, as claimed by Applicant. In spite of disclosing at [0052] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art offer providing engines. The original disclosure therefore does not suggest that the particular offer providing engine structures being claimed is an improvement over prior art systems. Case in point – the statement “The dynamic offers provided by the claimed invention provide for an improved and more efficient use of resources” is very general and relative, with no specific examples and quantitative characterizations. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).   

Applicant submits “Moreover, the use of the merchant-transaction index and the use thereof, for example, improves the efficiencies of queries to the data just like the self-referential table in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), where the claims were found to be directed to an improvement in an existing technology and thus not directed to an abstract idea.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above. 
	In addition, it is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.

Applicant submits “In particular, the claims are directed to the practical application of a unique algorithm for dynamically providing an offer. This is a practical application to electronic payment networks and existing systems in which merchants manually manage offers.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, a “unique algorithm for dynamically providing an offer” is not a criterion for an application to be directed to a practical application (see 2019 PEG and MPEP 2106.05). 
Second, the 2019 PEG and the 2019 Revised PEG require that additional elements (those in addition to the ones identified as forming the abstract idea) are needed to integrate the abstract idea into a practical application, i.e. the practical application cannot be the abstract idea itself (see the notices in the Federal Register Vol. 84, No. 4 from January 7, 2019). 
Based on this requirement, Step 2A Prong Two of the eligibility analysis in the instant Office Action concludes: 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application. 

Applicant submits “Here, there can be no question that the claims add limitations that are not well-understood, routine, conventional activity in the field.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation. 

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “The customer being able to decline an offer, or close a "graphical asset" including an offer, does not disclose terminating an offer based on comparing the real-time market activity data associated with the first merchant with the real-time market activity data associated with at least one other merchant.” Examiner agrees. However, Sundaresan discloses: 
wherein the at least one offer is continuously or continually ongoing until being terminated, and {see at least [0092]-[0093] … determining that a maximum acceptance value has been met … (Examiner interprets that before the acceptance value has been met, the offer is ongoing)}   
after initiating the at least one offer, determining, with at least one processor, to terminate the at least one offer … {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to the determination that the maximum acceptance value has been met} 
terminating the at least one offer in response to determining to terminate the at least one offer. {see at least [0093] communicating an offer termination message to the first plurality of client devices in response to the determination that the maximum acceptance value has been met (once the maximum acceptance value has been met, the decision to terminate is made and the termination message is sent out)}
Therefore, Sunderasan discloses the claim limitations. 

Applicant submits “On pages 18-19 of the Office Action, in response to previously-asserted arguments, the Action admits that it is relying on inherency. … This is an attempt to rely on inherency because a "market share" in Kara is mentioned in only two paragraphs and is clearly intended to refer to a static, predetermined value.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, there is no admission of reliance on inherency in the Office Action. The Office action discloses “implicitly” rather than “inherently.” 
The Merriam-Webster definition for “implicit” – “understood though not clearly or directly stated”
The Merriam-Webster definition for “inherent” – “belonging to the basic nature of someone or something”
Given the two definitions, it is quite a stretch to equate the two terms. The fact that, for certain persons, the sounding of the two words could be perceived as very close (although it’s not), does not mean that the meaning has to be the same or even close. 
Based on their definitions, the two words have very different meanings. 

Second, concluding that the “This is an attempt to rely on inherency because a "market share" in Kara is mentioned in only two paragraphs …,” in the instant situation, clearly is the wrong conclusion. Further, Applicant is requested to provide the authorities stipulating the number of times a term (e.g. “market share”) has to be mentioned in order to be useable in a rejection or an argument for that matter. 

Applicant submits “"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
There is no reliance on inherency in the instant Office Action.   

Applicant submits “Kara does not disclose determining real-time market activity data and comparing that data with a processor to determine to initiate an offer or for any other action.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Kara discloses: 
  determining, with at least one processor, real-time market activity data associated with the first merchant and each merchant of the subset of merchants; and {see at least fig6, rc640, [0098]; [0118] updating in real time (implicitly reads on processing real-time data); [0168]-[0169] computing using real-time conditions (implicitly reads on processing real-time data). Examiner note – Figs17-26, [0178] illustrate user interfaces where the actual revenue (reads on real-time revenue) is compared to the goal revenue (this disclosure demonstrates that parts of Kara are geared toward monitoring the real-time market activity)}

Applicant submits “Dixon is cited for "determining whether to initiate at least one offer," but the Office Action does not specify what such an initiation is based on.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Dixon discloses: 
determining, with at least one processor, to initiate at least one offer … {see at least [0041]-[0042] opening an offer based on a request (reads on initiating an offer based on a condition)}  
initiate the at least one offer in response to determining to initiate the at least one offer, {see at least [0041]-[0042] opening an offer based on a request (reads on initiating an offer based on a condition)}   
It is concluded that Dixon discloses at [0041]-[0042] a condition for initiating an offer 
   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622